10 Ill. App.3d 157 (1973)
294 N.E.2d 83
THE PEOPLE OF THE STATE OF ILLINOIS, Respondent-Appellee,
v.
RUSSELL SMITH, Petitioner-Appellant.
No. 57309.
Illinois Appellate Court  First District (5th Division).
February 16, 1973.
Gerald W. Getty, Public Defender, of Chicago, (Richard S. Kling, Assistant Public Defender, of counsel,) for appellant.
Edward V. Hanrahan, State's Attorney, of Chicago, (Irvin Robbins, Assistant State's Attorney, of counsel,) for the People.
Abstract of Decision.
Judgment affirmed.